NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Travis Boone on 2/24/2022.
The application has been amended as follows: 
Claim 27, line 1, delete “of” and line 2, insert --in-- after “claimed” and before “claim 1”. 
Claim 29, line 7, delete “a tire,”. 

Allowable Subject Matter
Claims 1-14 and 26-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-14 and 26-29 is the recitation in claim 1 of a noncrosslinked block copolymer foam, comprising at least one rigid block and at least 
The closest prior art references are the following: (1) Nakamura et al. (JP 2012-072358); (2) Ullrich et al. (US 5,360,888); (3) Shinohara et al. (US 2014/0235741); (4) MItsunaga et al. (US 9,472,317). Because JP 2012-072358 is in Japanese, the machine-translated English equivalent is cited below and is attached.
Nakamura et al. teach resin foams having excellent heat insulating properties and hydrolysis suppression (¶1, line 12).  The resin foam comprises a resin containing 70 to 99.9% by mass of a terminated polyester resin in 100% by mass of the resin foam. (¶13, lines 109-111). The reactive end-blocking agent includes a carbodiimide group (¶13, line 116). The resin foam further includes at least one resin selected from polyether-polylactic acid block copolymers or methacrylic resins (¶13, line 121). The foams are used as heat insulating materials for building homes or for automobiles. See ¶14. Nakamura teaches that it is preferable to use a compound having a carbodiimide group as the reactive end-sealing agent, because a carbodiimide easily reacts with the carboxyl group on the polyester resin. See ¶33. Specific examples of the polyester include polycaprolactone (¶35, line 315). The resin foams further include a polyether component including a polyethylene glycol. See ¶42. 
Nakamura et al. fail to disclose that the polyesters which can be end-blocked with the polycarbodiimide are block copolymers comprising a rigid block and a flexible block. Nakamura et al. further fail to disclose that the polyether-polylactic acid block copolymers used in the resin composition are end-blocked with a polycarbodiimide. It would not have been obvious to one of ordinary skill in the art at the time the instant 

Ullrich et al. (US 5,360,888) teaches polyamides, particularly nylon-6, nylon 6-6, and nylon-12, which are stable to hydrolysis via addition of small amounts of poly-carbodiimides. See column 1, lines 1-13. The polydicarbodiimides are present in an amount of from 0.1 to 5% aby weight based on polyamide. See column 1, lines 38-44.
Ullrich et al. fail to teach that the polyamides are end-chain blocked by the polydicarbodiimides. The polydicarbodiimides are combined with the polyamides in an extruder, which is distinct from the polydicarbodiimides end-blocking the polyamides. Ullrich et al. further fail to disclose foams and copolymers comprising a rigid block and a flexible block. 

Shinohara et al. (US 2014/0235741) teach an article formed using expanded beads (abstract). The expanded beads are formed from a polylactic acid resin, the polylactic acid (PLA) resin of which is capped at its molecular chain ends (¶48). Examples of preferable end capping agents include polycarbodiimides (¶49), which are used in amounts of from 0.1 to 5 parts by weight based on 100 parts by weight of the PLA resin. See ¶50. 
Shinohara et al. fails to disclose a block copolymer foam comprising at least one rigid block and at least one flexible block. The PLA resin of Shinohara et al. is not a block copolymer. 

Mitsunaga et al. teach a resin composition for wire coatings, the resin composition comprising a polyester block copolymer comprising a soft segment and a hard segment (column 2, line 64 to column 3, line 1) and further comprising a polycarbodiimide compound (column 3, lines 13-14).
Mitsunaga et al. fail to teach that the resin composition is used in a noncrosslinked foam. Mitsunaga et al. further fail to disclose that the polyester block copolymer having a soft segment and a hard segment is end capped with the polycarbodiimide. Rather, the composition of Mitsunaga et al. comprises the polyester block copolymer and the polycarbodiimide as separate components. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766